Citation Nr: 1231223	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass.


REPRESENTATION

Veteran represented by:	Melford V. McCormick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from September 1982 to September 1987. 

 This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

As will be discussed below, in November 2009, the Veteran submitted a claim wherein she asserted that there was clear and unmistakable error in a December 1989 rating decision with respect to a claim of entitlement to service connection for a mediastinal mass.  This claim has not been adjudicated by the RO and, therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO.


REMAND

In April 2001, the Veteran submitted the above-captioned claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass.  After this claim was denied in a March 2002 rating, the Veteran perfected an appeal and the claim has been certified to the Board for appellate review.

During the pendency of this appeal, the Veteran submitted a claim in November 2009, wherein she asserted that there was clear and unmistakable error in a December 1989 rating decision that, in part, denied entitlement to service connection for a mediastinal mass.  In the December 1989 rating decision, entitlement to service connection for a left wrist growth was also denied.

Subsequent to the Veteran's submission of the November 2009 claim, the RO issued a February 2010 rating decision wherein it determined that the December 1989 rating decision did not contain clear and unmistakable error as to the denial of the Veteran's claim of entitlement to service connection for a left wrist growth.  In a February 2010 letter to the Veteran, the RO notified the Veteran that her claim of clear and unmistakable error in the December 1989 rating decision with respect to the claim of entitlement to service connection had been denied.  The RO also stated that the Veteran's "appeal for mediastinal mass" was still being developed.  It was unclear from this statement if the RO meant the Veteran's April 2001 claim or her November 2009 claim.  Regardless, to date, the RO has not adjudicated the Veteran's claim that the December 1989 rating decision contained clear and unmistakable error as to the issue of entitlement to service connection for a mediastinal mass.

Because the RO has not yet adjudicated the Veteran's November 2009 claim that there was clear and unmistakable error in the December 1989 rating decision regarding her claim of entitlement to service connection for mediastinal mass, the Board referred the claim to RO for the appropriate action in the Introduction.  The Board finds that the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass is inextricably intertwined the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(holding that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Consequently, the Board finds that a remand is warranted for the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass in order for it to be contemporaneously adjudicated with the Veteran's claim that there was clear and unmistakable error in the December 1989 rating decision regarding her claim of entitlement to service connection for mediastinal mass.

Accordingly, the case is remanded for the following action:

1.  After all of the appropriate notice and development has been completed with regard to the Veteran's claim that the December 1989 rating decision contained clear and unmistakable error with respect to the claim of entitlement to service connection for a mediastinal mass, the RO must adjudicate that claim contemporaneously with her claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass.  In so doing, the RO must consider all of the evidence of record, including the evidence submitted by the Veteran subsequent to the April 2008 supplemental statement of the case.

2.  With respect to her claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a July 21, 1989 surgical procedure to remove a mediastinal mass, if the benefit sought is not granted to the fullest extent, the Veteran and her representative must be furnished a supplemental statement of the case.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

